Exhibit 10.17

Durata Therapeutics, Inc.

Director Compensation and Reimbursement Policy

This Director Compensation and Reimbursement Policy of Durata Therapeutics, Inc.
(the “Corporation”) provides for compensation of each member of the Board of
Directors (the “Board”) of the Corporation who is not an employee of the
Corporation or any subsidiary of the Corporation (a “non-employee director”).
This Director Compensation and Reimbursement Policy also provides for
reimbursement of expenses for all members of the Board.

Annual Cash Retainers

Each non-employee director is entitled to receive an annual cash retainer of
$40,000 for service as a director. Each non-employee director who serves as
Chairman of the Board also is entitled to receive an additional annual cash
retainer of $15,000. Each non-employee director also is entitled to receive the
following additional annual cash retainer for service as the chair or other
member of the Board committees set forth below.

 

     Annual Retainer for Service on
Board Committees                Chair                      Other          

Committee

     

Audit Committee

   $ 15,000       $ 7,500   

Organization and Compensation Committee

   $ 10,000       $ 5,000   

Nominating and Corporate Governance Committee

   $ 5,000       $ 2,500   

Annual cash retainers for service as a non-employee director and as the chair or
other member of a Board committee shall be payable in arrears in four equal
quarterly installments on the last day of each quarter; provided that the amount
of such payment shall be prorated for any portion of such quarter that the
director was not serving on the Board or the applicable committee.

Equity Compensation

After the effective date of the Corporation’s 2012 Stock Incentive Plan, as it
may be amended from time to time (the “Plan”), the Corporation shall grant to
each non-employee director, on the date of the annual meeting of stockholders of
the Corporation, (i) a nonstatutory stock option (an “Annual Option”) to
purchase such number of shares of Common Stock having a value, as of such date,
that is equal to $75,000, as determined using the Black-Scholes option pricing
model, and (ii) to the non-employee director who is serving as Chairman of the
Board at the time of the annual meeting, if any, an Annual Option to purchase
such number of shares of Common Stock having a value, as of such date, that is
equal to $15,000, as determined using the Black-Scholes option pricing model. An
Annual Option shall vest in full after a period of 12 months and, in the event
of a change in control of the Corporation, the option will accelerate in full.

Annual Options shall (i) have an exercise price equal to the Fair Market Value
(as defined in the Plan) of the Corporation’s Common Stock on the date of grant,
(ii) expire on the earlier of 10 years from the date of grant or 24 months
following cessation of service on the Board and (iii) contain such other terms
and conditions as the Board shall determine.

The obligation to grant Annual Options under the Plan to a non-employee director
shall, if so determined by the Board, be reduced to the extent the Corporation
is otherwise obligated to grant, or the Board otherwise grants or has granted,
options to such non-employee director.

Reimbursement of Expenses

The Corporation shall reimburse each member of the Board for reasonable travel
and other out-of-pocket expenses incurred in connection with attending meetings
of the Board and its committees.